Citation Nr: 0837113	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-43 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sciatic nerve 
condition in the bilateral legs, to include as secondary to 
low back strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a sciatic nerve 
condition, secondary to a low back condition.

The Board denied this claim in June 2007.  Pursuant to a 
Joint Motion for Partial Remand, that decision was dismissed 
by the U.S. Court of Appeals for Veterans Claims in June 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the provisions of a June 2008 Joint Motion 
for Partial Remand, a new examination is required to 
determine whether the veteran has a sciatic nerve disability 
and whether this is related to service.

The last VA neurological examination conducted in October 
2005 showed normal sensory examination, motor examination, 
and reflexes, and a negative straight leg raise test 
bilaterally.  The examiner determined that the sciatic nerve 
condition had its onset in service even though objective 
evaluation showed normal neurological findings.  Previous 
neurological evaluations dated from 1992 to 2004 also were 
negative.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological evaluation to determine 
whether the veteran has a diagnosis of a 
sciatic nerve condition and if so, whether 
this is related to his service.

The claims folder should be reviewed in 
conjunction with the examination and a 
rationale for all opinions should be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




